NO. 07-08-0412-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 20, 2009



______________________________





CRISTAL GALE STOWE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;



NO. 4833; HONORABLE KELLY G. MOORE, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a plea bargain, in 2002, Appellant, Cristal Gale Stowe, was convicted of endangering a child, a state jail felony, and was sentenced to twenty months confinement, suspended in favor of four years community supervision.  The State filed a motion to revoke community supervision in 2005 for numerous violations of the conditions thereof; however, that motion was dismissed and community supervision was extended for another year in addition to amendments to the conditions.  On November 14, 2006, the State filed another motion to revoke community supervision again alleging violations of the conditions thereof.  After a hearing on the State’s motion, Appellant’s community supervision was revoked and punishment was assessed at the original sentence of twenty months confinement.  
In presenting this appeal, counsel has filed an 
Anders
(footnote: 1) brief in support of a motion to withdraw.  We grant counsel’s motion and affirm.

In support of his motion to withdraw, counsel certifies he has conducted a conscientious examination of the record and, in his opinion, the record reflects no potentially plausible basis to support an appeal.  
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); 
In re Schulman
, 252 S.W.3d 403, 406 (Tex.Crim.App. 2008)
. 
 Counsel has candidly discussed why, under the controlling authorities, the appeal is frivolous.  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).  Counsel has also demonstrated that he has complied with the requirements of 
Anders
 and 
In re Schulman
 by (1) providing a copy of the brief to Appellant, (2) notifying her of her right to file a pro se response if she desired to do so, and (3) informing her of her right to file a pro se petition for discretionary review
.  
In re Schulman
, 
252 S.W.3d at
 408.
(footnote: 2)  By letter, this Court granted Appellant thirty days in which to exercise her right to file a response to counsel’s 
brief, should she be so inclined.  
Id. 
at 409, n.23.  Appellant
 
did not file a
 
response. Neither did the State favor us with a brief.

By the 
Anders
 brief, counsel asserts the trial court properly ruled on all matters raised and finds no reversible error.  
We have independently examined the entire record to determine whether there are any non-frivolous issues which might support the appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
In re Schulman
, 252 S.W.3d at 409;
 Stafford
 
v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such issues.  
See Gainous v. State
, 436 S.W.2d 137 (Tex.Crim.App. 1969).  After reviewing the record and counsel’s brief, we agree with counsel that there are no plausible grounds for appeal. 
 
See
 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment is affirmed. 

Patrick A. Pirtle

      Justice



   

Do not publish.

 

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary review upon execution of the 
Trial Court’s Certification of 
Defendant’s Right of Appeal
, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together with notification of her right to file a pro se petition for discretionary review.
  
In re Schulman
, at 408 n.22 & at 411 n.35.